Name: Ninth Commission Directive 90/506/EEC of 26 September 1990 amending annex IV to Council Directive 77/93/CEE on protective measures against the introduction into the member states of organisms harmful to plants or plant products
 Type: Directive
 Subject Matter: agricultural policy;  environmental policy;  agricultural activity;  natural environment
 Date Published: 1990-10-13

 Avis juridique important|31990L0506Ninth Commission Directive 90/506/EEC of 26 September 1990 amending annex IV to Council Directive 77/93/CEE on protective measures against the introduction into the member states of organisms harmful to plants or plant products Official Journal L 282 , 13/10/1990 P. 0067 - 0068 Finnish special edition: Chapter 3 Volume 34 P. 0186 Swedish special edition: Chapter 3 Volume 34 P. 0186 *****NINTH COMMISSION DIRECTIVE of 26 September 1990 amending Annex IV to Council Directive 77/93/CEE on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (90/506/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Commission Directive 90/490/EEC (2), and in particular Article 13, second paragraph, fourth indent thereof, Whereas the provisions on protective measures against harmful organisms such as Amauromyza and Liriomyza should be improved, and in particular adapted to the present distribution of such organisms; Whereas therefore the relevant Annex of Directive 77/93/EEC should be amended accordingly; Whereas the measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DIRECTIVE: Article 1 In Annex IV, part A to Directive 77/93/EEC, points 33 a and 33 b are replaced by the following: 1.2 // // // '33 a. Plants of Apium graveolens, Brassica, Capsicum annuum, Chrysanthemum, Cucumis, Dendranthema, Dianthus, Gerbera, Gypsophila, Lactuca sativa, Leucanthemum, Lycopersicon esculentum, Solanum melongena, Tanacetum, intended for planting, other than seeds, originating in a Member State or in those third countries where it has been ascertained, in accordance with the procedure laid down in Article 16, that: - amauromyza maculosa, - Liriomyza huidobrensis, - Liriomyza sativae, - Liriomyza trifolii are not known to occur. // Official statement that: - either no signs of any of the relevant harmful organisms have been observed at the place of production on official inspections carried out at least monthly during the three months prior to harvesting, or - immediately prior to export the plants have been inspected and found free from signs of the relevant harmful organisms and have been subjected to an appropriate treatment aimed at eradicating the relevant harmful organisms. // 33 b. Plants of species covered by 33 a for planting, other than seeds, originating in American countries or in any other third country not covered by 33 a. // Official statement that no signs of Amauromyza maculosa, Liriomyza huidobrensis, Liriomyza sativae or Liriomyza trifolii have been observed at the place of production, on official inspections carried out at least 1990, p. 28. // 33 c. Plants of herbaceous species, other than those covered by 33 a, for planting, other than seeds, originating in a Member State where any of the harmful organisms specified in 33 a are known to occur or in American countries or in any other third country not covered by 33 a. // Official statement that: - either no signs of any of the relevant harmful organisms have been observed at the place of production on an official inspection carried out prior to harvesting, or - immediately prior to export the plants have been inspected and found free from signs of the relevant harmful organisms and have been subjected to an appropriate treatment aimed at eradicating the relevant harmful organisms.' Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 1 January 1991. These provisions shall make express reference to this Directive. Member States shall immediately inform the Commission of all laws, regulations and administrative provisions adopted in implementation of this Directive. The Commission shall inform the other Member States thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 26 September 1990. For the Commission Ray MAC SHARRY Member of the Commission monthly during the three months prior to harvesting. (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 271, 3. 10.